ORDER

PER CURIAM.
Andrea Noldan (“Mother”) and Terrance Jerome Brantley (“Father”) appeal separately from the trial court’s judgment terminating their parental rights to their nine minor children. Mother and Father argue the trial court erred in terminating their parental rights because there was insufficient clear, cogent and convincing evidence that grounds for termination of their parental rights to their nine minor children existed under: (1) Section 211.447.4(2), RSMo 2000;1 (2) Section 211.447.4(3); and (3) Section 211.447.2.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court terminating the parental rights of Mother and Father is affirmed. No prece-dential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for them use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).

. All further statutory references are to RSMo 2000.